DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13-16, filed 7/29/2021 with respect to 35 USC §112f rejection of claims 18-19 have been fully considered but were not persuasive.  Applicant points to MPEP §2181 to argue claim 18-19 does not recite means for or step for to argue 35 USC §112f. In response,examiner points applicant to MPEP section 2181 which describes 112 sixth invocations. Section 2181 details that claim limitations that use generic placeholders for means for are considered to invoke 112 sixth, this includes but is not limited to “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.”. Section 2181 also details that the claim limitation will use the linking word “for” to associate “means” or a generic placeholder with the function but other linking words may be used, such as “so that” or “configured to”.

Applicant further argues 35 USC §112f will not apply if person of ordinary skill in the art reading the specifications understands the term to have a sufficiently definite meaning as the name for the structure that performs the function. Applicant argues claimed receiver clearly identifies the structure by its function. Applicant further argues to determine whether a word, term or phrase coupled with function denotes structure, examiner should check whether the specifications provides a description sufficient to inform one or ordinary skill in the art that the term denotes structure. Applicant argues claimed receiver clearly denotes structure as per the supporting description in the specifications. In response, examiner notes paragraph [0189] of application specifications discloses the structural or may be realized by executing a software program. Paragraph [0189] goes on to discloses the structural components may be implemented by a program executor such as a CPU or a processor reading out and executing the software program recorded in a recording medium such as a hard disk or a semiconductor memory. Based on applicant’s own specification, structure elements, such as claimed receiver, may be implemented as software program and not limited to hardware as argued. Therefore based on applicant’s own specifications claimed receiver includes software program which is not considered a known structure element. 

Allowable Subject Matter
Claim 13-23 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 13, 18  and 19. The closest found prior art are Lamboray et al (US 20050117019 A1) and Rusert et al (US 20130188708 A1).

Lamboray discloses system for encoding videos acquired of a moving object in a scene by multiple fixed cameras and decoding output video ([0022]). Lamboray discloses using position in combination with camera calibration data to define the geometry of a point model of an object ([0048]). Lamboray discloses video format is of dynamic 3D point model where each point has a set of attributes that allows unique identification ([0091]). 



Neither Lamboray nor Rusert, alone or in combination, teach the claim limitation of decoding the first encoded 3D model and the second encoded 3D model according to a first decoding scheme and a second decoding scheme different from the first decoding scheme to generate a first 3D model and a second 3D model. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 13, 18 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619